 



FIRST AMENDMENT TO Promissory NOTE

 

This FIRST AMENDMENT TO Promissory Note (this “First Amendment”) is made and
entered into on June 14, 2018, by and among SHEPHERD’S FINANCE, LLC
(“Borrower”), and DANIEL M. WALLACH AND JOYCE S. WALLACH, as tenants by the
entirety (together, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender have entered into that certain Promissory Note
dated as of December 30, 2011 (the “Promissory Note”), pursuant to which Lender
advanced to Borrower a loan in the maximum principal amount of One Million Two
Hundred Fifty Thousand and No/100 Dollars ($1,250,000.00) (the “Loan”), which is
secured by that certain Commercial Pledge Agreement, dated as of December 30,
2011(the “Wallach Commercial Pledge Agreement” and, collectively with the
Promissory Note, the “Loan Documents”) pursuant to which Lender is granted a
first priority security interest in certain of Borrower’s personal property;

 

WHEREAS, the interest rate to the Borrower on the Promissory Note equals the
cost of funds, and management of the Borrower has recommended that the interest
rate to the Borrower on the Promissory Note be changed to equal the cost of
funds plus two percent;

 

NOW, THEREFORE, for and in consideration of the above premises, Ten Dollars in
hand paid and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, Borrower and Lender hereby agree as follows:

 

1. Recitals. The foregoing recitals are confirmed by the parties as true and
correct and are incorporated herein by reference. The recitals are a
substantive, contractual part of this First Amendment.

 

2. Capitalized Terms. Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Loan
Documents.

 

3. Modification to Interest Calculation Method. As of the date hereof, the
paragraph that begins “INTEREST CALCULATION METHOD” is deleted in its entirety
and simultaneously substituted in lieu thereof by the following:

 

INTEREST CALCULATION METHOD. The interest rate on this Note shall equal the
“Lender’s Cost of Funds,” which shall mean a daily rate equal to the “Prime
Rate” of interest published in The Wall Street Journal from time to time, plus
three percent. If more than one “Prime Rate” is published in The Wall Street
Journal for a day, the average of such “Prime Rates” shall be used, and such
average shall be rounded up to the nearest 1/100th of one percent (0.01%).

 

   

 

 

4. Modification to Governing Law. As of the date hereof, the paragraph that
begins “GOVERNING LAW” is deleted in its entirety and simultaneously substituted
in lieu thereof by the following:

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Florida without regard to its conflicts of law provisions. This Note has been
accepted by each Lender in the State of Florida.

 

5. Modification to Choice of Venue. As of the date hereof, the paragraph that
begins “COICE OF VENUE” is deleted in its entirety and simultaneously
substituted in lieu thereof by the following:

 

COICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of the State of Florida, in the county
in which Lender’s following address is located: 13241 Bartram Park Blvd., Suite
2401, Jacksonville, Florida 32258.

 

6. Representations and Warranties. Borrower hereby represents and warrants as
follows:

 

(a) after giving effect to this First Amendment each of the representations and
warranties in the Wallach Commercial Pledge and in each of the other Loan
Documents are true and correct in all material respects on and as of the date
hereof as though made on and as of such date;

 

(b) no default or Event of Default has occurred and is continuing as of the date
hereof;

 

(c) the execution, delivery and performance by the Borrower of this First
Amendment has been duly authorized by all requisite company action on the part
of the Borrower and will not violate any of its articles of organization,
operating agreement, bylaws or other organizational documents;

 

(d) this First Amendment has been duly executed and delivered by Borrower, and
this First Amendment constitutes the legal, valid and binding obligation of
Borrower enforceable against it in accordance with its terms; and

 

(e) no action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy under any chapter of the Bankruptcy Code,
has been instituted or threatened by or against Borrower under the Bankruptcy
Code or any other federal or state insolvency laws.

 

7. Conditions to Effectiveness. This First Amendment shall become effective when
the Lender shall have received, in form and substance satisfactory to the
Lender:

 

   

 

 

(a) counterparts of this First Amendment executed by the Borrower and the
Lender; and

 

(b) all reasonable fees and expenses payable or reimbursable by the Borrower as
of the date hereof, including, without limitation, all costs, fees and expenses
of the Lender in connection with the preparation, execution and delivery of this
First Amendment and the other instruments and documents to be delivered pursuant
hereto (including the reasonable fees and out-of-pocket expenses of counsel for
the Lender with respect thereto).

 

8. No Other Agreements; No Novation. Except as expressly modified and amended
hereby, the Promissory Note shall be and remain in full force and effect and
unchanged and is hereby ratified and confirmed. The execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein, operate as an amendment, waiver or modification of any right, power or
remedy of the Lender under any of the Loan Documents, nor constitute an
amendment, waiver or modification of any other provisions of the Loan Documents.
Neither the execution and delivery of this First Amendment, nor the consummation
of any transaction contemplated hereunder, is intended to constitute a novation
of the Promissory Note or of any of the other Loan Documents or any obligations
thereunder. This First Amendment shall constitute a Loan Document for all
purposes.

 

9. Reaffirmation and Ratification. Borrower acknowledges and agrees that the
security interests and liens granted to the Lender pursuant to the Loan
Documents shall remain outstanding and in full force and effect in accordance
with the Loan Documents, and shall continue to secure the Obligations, and that
the security and other interests granted to the Lender thereby are hereby
ratified, confirmed and continued by execution and delivery of this First
Amendment. The Loan Documents shall remain extant and in full force and effect
following the execution and delivery of this First Amendment and any other Loan
Documents executed in connection therewith.

 

10. Waiver of Claims. To induce the Lender to enter into this First Amendment,
Borrower warrants and represents to the Lender that the Loan is not subject to
any credits, charges, claims, or rights of offset or deduction of any kind or
character whatsoever; and Borrower releases and discharges the Lender and its
respective affiliates, officers, directors, shareholders, employees, attorneys
and agents from any and all claims, defenses and causes of action, whether known
or unknown and whether now existing or hereafter arising that have at any time
been owned, or that are hereafter owned, in tort or in contract by Borrower,
that arise out of any one or more circumstances or events that occurred prior to
the date of this First Amendment and that relate to the Loan, the Promissory
Note, the Loan Documents or the transactions described therein.

 

11. Strict Compliance Notice. Lender hereby notifies the Borrower that Lender
intends to rely upon the strict terms and conditions of the Promissory Note and
the other Loan Documents, and the Lender expects that the Borrower will strictly
comply with the terms and conditions thereof from and after the date hereof.

 



   

   

 

12. Governing Law. This First Amendment will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Florida without regard to its conflicts of law provisions. This
First Amendment has been accepted by each Lender in the State of Florida.

 

13. Choice of Venue. If there is a lawsuit, Lender and Borrower agree to submit
to the jurisdiction of the courts of the State of Florida, in the county in
which Lender’s following address is located: 13241 Bartram Park Blvd., Suite
2401, Jacksonville, Florida 32258.

 

14. Counterparts and Headings. This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. The headings
of this First Amendment are for convenience of reference only, are not part of
this First Amendment and are not to affect the construction of, or to be taken
into consideration interpreting, this First Amendment.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

   

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this First Amendment to be
executed as of the day and year first above written.

 

  BORROWER:         SHEPHERD’S FINANCE, LLC         By: /s/ Daniel M. Wallach  
Name: Daniel M. Wallach   Title: Chief Executive Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

   

 

 

  LENDER:         DANIEL M. WALLACH AND JOYCE S. WALLACH,   as tenants by the
entirety         By: /s/ Daniel M. Wallach   Name: Daniel M. Wallach         By:
/s/ Joyce S. Wallach   Name: Joyce S. Wallach

 



   

 

